MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                 FILED
      regarded as precedent or cited before any                        May 22 2020, 9:01 am

      court except for the purpose of establishing                          CLERK
      the defense of res judicata, collateral                           Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
      Emily A. Szczepkowski                                   Lierin A. Rossman
      Shilts & Setlak, LLC                                    Stucky, Lauer & Young, LLP
      Fort Wayne, Indiana                                     Fort Wayne, Indiana


                                                IN THE
          COURT OF APPEALS OF INDIANA

      Travis Stuttle,                                         May 22, 2020
      Appellant-Respondent,                                   Court of Appeals Case No.
                                                              19A-DN-2905
              v.                                              Appeal from the Huntington
                                                              Superior Court
      Rebecca Stuttle,                                        The Honorable Jeffrey R.
      Appellee-Petitioner                                     Heffelfinger, Magistrate
                                                              Trial Court Cause No.
                                                              35D01-1705-DN-332



      Crone, Judge.


                                            Case Summary
[1]   The trial court found Travis Stuttle in contempt of court for changing the

      beneficiary of his life insurance policy in purported violation of a settlement


      Court of Appeals of Indiana | Memorandum Decision 19A-DN-2905 | May 22, 2020              Page 1 of 5
      agreement with his ex-wife Rebecca. On appeal, Travis argues that the

      contempt order is erroneous. We agree and therefore reverse and remand.


                                 Facts and Procedural History
[2]   The relevant facts are undisputed. Travis and Rebecca were married and had

      two children. Travis is the owner of a veterans’ and servicemembers’ group life

      insurance policy, for which the children were the designated beneficiaries.

      Rebecca managed the policy online and paid the premiums. In May 2017,

      Rebecca petitioned to dissolve the marriage. In December 2017, Travis and

      Rebecca entered into a settlement agreement that reads in pertinent part as

      follows:


              The parties agree that [Rebecca] shall assume the VSGLI life
              insurance policy and shall pay all premiums on said life
              insurance policy. The parties’ children shall remain as the sole
              beneficiaries of said policy. In the event that this assumption is
              not permitted under terms of the policy, [Travis] shall maintain
              ownership of the life insurance policy and shall pay the
              premiums.


      Ex. Vol. at 11. The agreement was approved and incorporated into the

      dissolution decree by the trial court judge.


[3]   In July 2019, Rebecca filed a verified request for rule to show cause asserting

      that Travis had changed the policy’s log-in information, denied her access to the

      policy, and told her that he could change the beneficiaries. The trial court

      magistrate held a hearing, during which it was established that Rebecca could

      not assume the policy and that Travis had changed the beneficiary designation

      Court of Appeals of Indiana | Memorandum Decision 19A-DN-2905 | May 22, 2020   Page 2 of 5
      to his current wife. Travis agreed to reimburse Rebecca for the premiums that

      she had paid to date. Tr. Vol. 2 at 18. 1 In September 2019, the magistrate

      issued an order that reads in pertinent part as follows:


               The Court finds [Travis] in contempt of Court for changing the
               beneficiary on the insurance policy. [Travis] is Ordered to
               change the beneficiary back to the children within ten (10) days
               of this Order.

               The Court further orders [Travis] to reimburse the insurance
               premiums [Rebecca] has paid, as the policy was not assumable,
               in the amount of $1509.00.

               The Court Orders [Rebecca] be granted access to the policy.

               The Court awards reasonable attorney fees of $750.00 incurred
               by [Rebecca] to be paid by [Travis].


      Appealed Order at 1. Travis filed a motion to correct error, which was deemed

      denied. This appeal ensued.2


                                       Discussion and Decision
[4]   Travis argues that the trial court erred in finding him in contempt because the

      settlement agreement does not preclude him from changing beneficiaries and



      1
       Travis has included a copy of the hearing transcript in his appellant’s appendix in violation of Indiana
      Appellate Rule 50(F). Also, contrary to Appellate Rule 51(B), the contents of Travis’s appendix are not
      arranged in the order listed in Appellate Rule 50(A)(2).
      2
        Rebecca asserts that the contempt order is not a final appealable judgment because it was not approved by
      the trial court judge. Indiana Code Section 33-23-5-5, which outlines the powers of a magistrate, specifically
      states that a magistrate may punish contempt. The statute neither states nor suggests that a judge must
      approve a magistrate’s contempt ruling in order for it to become a final appealable judgment.

      Court of Appeals of Indiana | Memorandum Decision 19A-DN-2905 | May 22, 2020                       Page 3 of 5
      because federal law gives him an absolute right to do so. “Whether a party is in

      contempt of court is a matter within the trial court’s discretion, and its decision

      will be reversed only for an abuse of that discretion.” Copple v. Swindle, 112
N.E.3d 205, 213 (Ind. Ct. App. 2018). “A court abuses its discretion when its

      decision is against the logic and effect of the facts and circumstances before the

      court or is contrary to law.” Id.


[5]   We need not address Travis’s argument regarding the trial court’s interpretation

      of the settlement agreement, because even if that interpretation is correct, it is

      contrary to controlling federal law and therefore cannot stand. See Ridgway v.

      Ridgway, 454 U.S. 46, 59-60 (1981) (holding that federal Servicemen’s Group

      Life Insurance Act, which “bestow[s] upon the service member an absolute

      right to designate the policy beneficiary” and to alter that choice at any time,

      “prevail[s] over and displace[s] inconsistent state law[,]” which in that case was

      a court order imposing a constructive trust on insurance proceeds resulting from

      a servicemember’s change of beneficiary in contravention of a property

      settlement agreement). 3 Consequently, we reverse the trial court’s contempt

      ruling and remand for further proceedings consistent with this decision.




      3
       Given the facts and holding of Ridgway, we must reject Rebecca’s unsupported argument that Travis waived
      his right to change beneficiaries by entering into the settlement agreement. The three dissenting justices in
      Ridgway might have been sympathetic to this argument, but their views did not carry the day.

      Court of Appeals of Indiana | Memorandum Decision 19A-DN-2905 | May 22, 2020                      Page 4 of 5
[6]   Reversed and remanded.


      Bailey, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-DN-2905 | May 22, 2020   Page 5 of 5